Per Curiam: The indictment under which the defendant was convicted charged him with murdering Robert Kain. There is no evidence in the record that the party killed was named “ Robert Kain.” He is called by the witnesses “ Kain ” only, without giving any Christian name. The case is undistinguishable in principle from Davis v. The People, 19 Ill. 74, where it was held that such variance between the averment in the indictment and the evidence is fatal. In Shepherd v. The People, 72 Ill. 480, cited by the Attorney General, there was evidence describing the deceased by his vocation—that of barber—which unmistakably identified his name with that averred in the indictment. There is no such proof here. The judgment is reversed and the cause remanded. Judgment reversed.